United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-2126
                      ___________________________

                                  Barry Boone

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Jonesboro
                                ____________

                         Submitted: February 3, 2016
                          Filed: February 8, 2016
                               [Unpublished]
                               ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.
      Barry Boone appeals the district court’s1 order affirming the Commissioner’s
denial of disability insurance benefits after a hearing before an administrative law
judge (ALJ). For reversal, Boone argues that the ALJ’s decision is not supported by
substantial evidence on the record as a whole, and in particular, that (1) the ALJ’s
finding that Boone could perform his past relevant work (PRW) as an exterminator
and quality-assurance worker is not supported by substantial evidence, and the error
was not harmless; and (2) the ALJ erred in discounting the opinion of Boone’s treating
physician, Samuel Burchfield, M.D.

      Following careful de novo review, we conclude that substantial evidence in the
record as a whole supports the denial of Boone’s application. See Halverson v.
Astrue, 600 F.3d 922, 927-31 (8th Cir. 2010) (standard of review). We agree with
Boone that substantial evidence does not support a finding that he could perform his
PRW as an exterminator and quality-assurance worker, but Boone cannot show that
the ALJ would have decided his case differently if the error had not occurred: the
ALJ continued the sequential evaluation to find, based on the testimony of a
vocational expert, that there were other jobs that a person with Boone’s residual
functional capacity and environmental restrictions could perform. See Byes v. Astrue,
687 F.3d 913, 917-18 (8th Cir. 2012). Further, we conclude that the ALJ properly
discounted Dr. Burchfield’s opinion based on its inconsistency with the physician’s
medical-examination findings and with other medical evidence in the record as a
whole. See Perkins v. Astrue, 648 F.3d 892, 897-98 (8th Cir. 2011).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-